Citation Nr: 0217039	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to 
September 1967.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefit sought on appeal.





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim for service connection, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims.  The veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain.

2.  The record does not contain any medical or clinical 
evidence that shows that the veteran currently has a right 
shoulder disorder that is causally related to an incident of 
his active service. 


CONCLUSION OF LAW

The veteran does not have residuals of a right shoulder 
injury that were incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub.L.No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See also 66 
Fed. Reg. 45,620, 45, 630-32 (Aug. 29, 2001) (presently 
codified at 38 C.F.R. § 3.159).

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The Board notes 
that the discussions in the rating decision of January 2002, 
the statement of the case issued in May 2002, and various 
letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his 
claim.  In a letter dated October 2001, the RO notified the 
veteran of the evidence he should obtain and which evidence 
the VA would obtain to prove his claims.  In the January 
2002 rating and the May 2002 statement of the case the 
veteran was advised that although there was a record of 
treatment in service no permanent residuals or chronic 
disability was shown by the service medical records or post 
service evidence.  See 38 U.S.C.A. § 5013A; 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The veteran has described the basis of his claim in his 
correspondence, but has not submitted or identified any 
evidence to support his claim.  The record contains service 
medical records and statements from the veteran.  For 
reasons set forth in more detail in the decision below, the 
Board finds that a VA examination to determine the etiology 
of the veteran's right shoulder pain is not needed, see 38 
C.F.R. § 3.159(c)(4), and that no further assistance to the 
veteran is required.

The Board thus finds that further development of the record 
is not necessary and that further advisement under 38 
U.S.C.A. § 5103A is not required.   See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

The veteran claims that he currently has residuals of a 
right shoulder injury from service.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).

Certain chronic diseases such as arthritis may be presumed 
to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  In addition, if a 
condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).   For the showing 
of chronic disease or disability in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'  38 C.F.R. § 3.303(b) (2002).

The evidence of record in this case shows, as documented by 
the veteran's Application for Compensation (VA Form 21-526), 
that the only medical treatment identified by the veteran 
concerning his right shoulder was the treatment he received 
in service.  The service medical records establish that the 
veteran entered the service in sound condition.  Although 
the record shows that it was noted at the veteran's entrance 
examination that the veteran had had a history of right 
shoulder problems, the physician made no finding of a right 
shoulder disability and, in fact, specifically indicated 
that the right shoulder no longer caused "trouble".  As a 
result, the veteran is presumed to have entered the service 
in sound condition.  See 38 U.S.C.A. § 1111 (West 1991);  38 
C.F.R. § 3.304(b) (2002).  

Service medical records reveal that the veteran was seen in 
the orthopedic clinic on July 1, 1967 and reported that he 
had injured his right shoulder the previous evening.  A 
physical examination revealed tenderness over the right 
acromioclavicular joint and some limitation of motion.  X-
rays were negative.  The veteran was placed on light duty 
for 30 days and advised to wear a sling for one week.  The 
impression was incomplete tear of the acromioclavicular 
joint.  Later that month, the veteran was seen with shoulder 
complaints.  He reported injuring his shoulder on June 30th 
and being placed on light duty for 30 days.  He related that 
he continued to work and injured his shoulder the day before 
while lifting a bucket of water.  He indicated he had pain 
in the same area.  Light duty was recommended.  No objective 
findings were noted.  No further complaints or findings 
concerning his right shoulder were identified in service.  
On the separation examination report dated in September 
1967, the veteran reported "yes" to having a painful or 
"trick" shoulder.  On clinical evaluation the upper 
extremities were described as normal.

Following service separation, the record is negative for any 
evidence of treatment for a shoulder disorder.  The veteran 
did not identify any treatment records for his right 
shoulder.  The only medical treatment identified by the 
veteran concerning his right shoulder was the treatment he 
received in service.  The record does not contain any 
medical evidence that the veteran currently suffers from a 
right shoulder disability.  The only evidence submitted by 
the veteran with respect to this issue is his own lay 
statements that he currently suffers from residuals of a 
right shoulder disability in the form of pain and restricted 
movement, and that this disability is the result of the 
injury sustained in service.  However, laypersons are not 
competent to render medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science, art, or trade to which the question 
relates are admissible in evidence).  Indeed, service 
connection generally requires both medical evidence of a 
current disability and medical evidence of a nexus or link 
between the claimed in-service disease or injury and the 
present disease or injury. See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2002); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).   In the present case, there is 
adequate evidence of a right shoulder injury in service 
however, that injury appears to have resolved in service as 
there were no further complaints referable to the shoulder 
from the end of July 1967 to separation in September 1967.  
While the veteran marked "yes" to having shoulder pain at 
the time of his separation examination, no actual pathology 
was identified on clinical evaluation and his upper 
extremities were reported to be normal.  In addition, there 
is no post-service medical evidence of a current right 
shoulder disorder that is linked to an incident of the 
veteran's active service.  The Board notes that the veteran 
was specifically advised that there was no evidence of a 
current shoulder disability related to service and he has 
not identified or submitted any evidence to support his 
claim.

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, the VA may provide for the 
conduct of a medical examination when such an examination or 
opinion is necessary to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA will 
consider a medical examination or opinion necessary when the 
record lacks sufficient medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran 
suffered an injury in service, and indicates that the 
disability or symptoms may be associated with the veteran's 
military service.  Id.

In this case, the record lacks competent medical evidence of 
a current disability or of continuous symptoms involving the 
right shoulder after service.  As such, a VA examination or 
medical opinion is not "necessary".  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Indeed, in the absence 
of proof of a present disability, there is no valid claim 
presented.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, No. 01-1536 
(U.S. Vet. App. Oct. 3, 2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  In Charles, the Court emphasized 
that the veteran was competent to testify regarding the 
ringing in his ears since service because such condition was 
capable of lay observation.  Unlike tinnitus, however, an 
orthopedic disability is not capable of lay observation.  
His complaints of shoulder pain have also been noted, but 
pain alone is not considered to be a disability.  The Court 
has determined that pain, in the absence of an underlying 
and identifiable disorder, does not constitute a diagnosis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In short, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
right shoulder disorder, and the appeal is denied.  As there 
is not an approximate balance of positive and negative 
evidence, the benefit-of-the-doubt standard does not apply.  
38 U.S.C.A. § 5107(b) (2002); see Ferguson v. Principi, 273 
F.3d 1072 (2001).  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a right shoulder 
disability is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



